                     UNITED STATES DISTRICT COURT
                          DISTRICT OF MAINE

UNITED STATES OF AMERICA               )
                                       )
             v.                        )
                                       ) 2:16-cr-00013-JDL
DAYMARY LISLE,                         )
                                       )
      Defendant                        )


                         ORDER TERMINATING STAY

      Daymary Lisle pleaded guilty to one count of unlawfully procuring

naturalization (18 U.S.C.A. § 1425 (West 2019)) and one count of false statement (18

U.S.C.A. § 1001 (West 2019)). On September 20, 2018, she was sentenced to two

years of probation based on her guilty plea (ECF No. 56).       Later that day, the

Government filed a motion to revoke Lisle’s citizenship under 8 U.S.C.A. § 1451(e)

(West 2019) (ECF No. 61).

      In an Order issued June 27, 2019 (ECF No. 95), the Court granted the

Government’s motion (ECF No. 61) and entered an Order revoking Lisle’s citizenship

(ECF No. 96). However, because the case had been appealed and the First Circuit

would examine the issues addressed by the two orders on appeal (Case No. 18-1955),

the revocation was ordered stayed until the docketing of a final mandate from the

First Circuit Court of Appeals, at which time either party could move for the stay to

be terminated. See ECF No. 95 at 16; ECF No. 96 at 2.

      The First Circuit docketed a final judgment and mandate for Case No. 18-1955

on July 24, 2019, (ECF Nos. 102 and 103), after which the Government moved to

terminate the stay (ECF No. 104). In response, Lisle informed the Court that she
had filed an amended notice of appeal in response to the Court’s June 27, 2019, orders

initiating a second appellate case (Case No. 19-1716) in the First Circuit. See ECF

No. 105 at 1-2. Therefore, the Court informed the parties that it would not act on the

Government’s motion to terminate the stay until receiving notice of a final judgment

and mandate from the First Circuit for the second appellate case.

      The First Circuit docketed a final judgment and mandate for Case No. 19-1716

on August 20, 2019 (ECF Nos. 107 and 108). Because a final judgment and mandate

have now been issued for all of the outstanding appeals in this matter, it is

ORDERED that the Government’s motion to terminate the stay (ECF No. 104) is

GRANTED and the stay entered by the Court on June 27, 2019 (ECF No. 95 at 16)

is TERMINATED.

      SO ORDERED.

      Dated this 23rd day of August, 2019.

                                                     /s/ JON D. LEVY
                                                CHIEF U.S. DISTRICT JUDGE




                                          2
